Citation Nr: 1616388	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  07-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and July and August 2007 rating decisions from the RO in Boise, Idaho.

In August 2010 and September 2013, the Board addressed the issue of whether the reduction of the Veteran's disability rating for adenocarcinoma of the prostate from 100 percent to noncompensable, effective April 1, 2006, was proper, to include entitlement to a compensable evaluation for the period beginning on that date.  Also addressed was the issue of entitlement to an increased rating for diarrhea.  In September 2013, the Board found that the reduction was proper and that a 40 percent rating for residuals of prostate cancer was warranted from April 1, 2006.  The Board also found that a 30 percent evaluation for diarrhea was warranted from April 1, 2006.  Consequently, these issues are no longer before the Board.  Additionally, in September 2013, the Board found that the issue of entitlement to a TDIU had been raised and the Board remanded this issue for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  All development ordered in the September 2013 Board remand has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held in June 2010 by means of video conferencing equipment.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).





FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he is entitled to a TDIU based on his service-connected disabilities.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage.")  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16; Moore v. Derwinski, 1 Vet. App. 356 (1991).  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The Board finds that the basic schedular requirements for consideration of a TDIU rating have been met since April 1, 2006.  38 C.F.R. § 4.16(a).  As of April 1, 2006, the Veteran had a 60 percent combined rating for adenocarcinoma of the prostate and diarrhea associated with adenocarcinoma of the prostate.  Since these disabilities are from a common etiology, prostate cancer and treatment, these disabilities are considered one disability for TDIU purposes.  Therefore, the schedular criteria for a TDIU have been met.  Thus, the remaining question is whether the Veteran is unable to obtain and maintain substantially gainful employment due to his service connected disabilities, which also include diabetes mellitus, type II; peripheral neuropathy of the lower extremities; bilateral nuclear cataracts; and erectile dysfunction.

The Board observes that the Veteran has an eighth grade education and that prior to developing prostate cancer, he worked for approximately 26 years as a carnival games person.  See Social Security Administration (SSA) psychological evaluation, September 21, 2006.  He had also worked as a carpenter's assistant, cashier, day laborer, restaurant worker, and stock person.  Id.; see also QTC report, February 27, 2007; VA treatment record, July 30, 2004.

In March 2014, the Veteran had a Compensation and Pension examination with a provider contracted by VA.  The examiner reviewed all of the Veteran's service-connected disabilities and found that he is able to engage in sedentary work, sitting most of the time but possibly walking or standing for brief periods of time.

The Board has considered the evidence and finds that while the March 2014 examiner deemed him capable of sedentary employment, the Veteran's education and employment history are not conducive to such employment at this time.  Here, the Veteran has worked as a laborer of some sort for his entire life.  Based on his eighth grade education and employment history, the Board finds it unlikely that he has the skills to obtain and maintain substantially gainful sedentary employment at this time.  When factoring in his frequent and unpredictable bowel movements and his daytime voiding interval of once every one to two hours, as well as symptoms of his other service-connected disabilities, the Board finds it even less likely that the Veteran could obtain and maintain substantially gainful sedentary employment at this time.  The appeal is granted.


ORDER

TDIU is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


